 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGreatWestern Produce,IncandConstruction,BuildingMaterials and Miscellaneous Drivers,Local UnionNo 83,an affiliate of InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO 1Case 28-CA-8699March 21, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn November 25, 1987, Administrative LawJudge Jay R Pollack issued the attached decisionThe Respondent and the General Counsel filed ex-ceptions and supporting bnefs, and the Respondentfiled an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2findings,3and conclusions only to the extent consistent withthisDecision and Order and to adopt the recom-mended Order4 as modifiedThe General Counsel has excepted to the judge'sconclusion that the Respondent did not violateSection 8(a)(1), (3), and (4) when, on reinstatement,employees Frank Wasilowski and William Tromb-leywere not reassigned to the same trucks anddriving assignments they had before their dischargesWe find merit in the General Counsel'sexceptionsThe facts are not in material dispute The Re-spondent is engaged in the distribution of produceInOctober or November 1985, the Respondent'struckdrivers and warehousemen began a union organizing effort that culminated in the Union beingcertified as the collective-bargaining representativeiEffective November 1 1987 Teamsters International Union wasreadmitted to theAFL-CIO2 The General Counsel has excepted to the judge s finding that because the Regional Director declined to set aside the settlement agreemerit in Case28-CA-8368 and issue a consolidated complaint allegingboth presettlement and postsettlement conduct as unfair labor practicesthe General Counsel was foreclosed from relying on testimony of presettlenient events even as background evidenceWe find it unnecessary topass on any statement or finding relating to this issue in thejudge s decisionThe record amply supports his finding that the Respondent violatedSec 8(a)(1) (3) and (4) of the Act therefore the testimony would notalter the outcome of this case3 The Respondent has excepted to some of the judge s credibility findingsThe Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings4The General Counsel s request for a visitatonal clause is denied asunnecessaryCherokee Marine Terminal287 NLRB 1080 (1988)of the Respondent's truckdrivers, warehousemen,lumpers,mechanics, and repackers on July 16,1986 5 On July 10, 1986,6 the Respondent and theUnion entered into an informal settlement agree-ment that provided, in part, for the Respondent tooffer employeesWasilowski, Trombley, and threeothers "immediate and full reinstatement to theirformer jobs, dismissing, if necessary, any employeewho replaced themwithout prejudice to theirseniority or other rights and privileges"It isundisputed that from September 1985 untilhisDecember 1985 layoff and termination, Wasi-lowski drove semitruck 10, and delivered regularlyto Smitty's stores 5, 11, and 22 and to Tucson atleast once or twice a week Trombley, prior to hisdischarge, drove semitruck 11, described by him asone of the Respondent's nicest trucks, and regularly delivered to TucsonWhen the Tucson routewas unavailable, he delivered to Smitty's stores 12,18, and 21 until his termination in February TheTucson route was preferred because it resulted inovertimeOn reinstatement, Wasilowski was assigned to semitruck 2, which he testified was unsafe because itleaked oil and air and had no heat, air-conditioning,or power steering On August 4, he was given sev-eral citations by the Arizona Department of PublicTransportation including one for "unsafe vehicle inoperation " For the 4 to 5 months truck 2 was inrepairs,Wasilowski worked in the warehouse anddrove a bobtail truck ,7 which he had not donebefore his terminationFollowing reinstatement,Trombley was assigned truck 8, which broke downfrequently and was finally trashed" by the Respondent in December Trombley was then reassigned to another semitruck that was frequently inneed of repairsWasilowski was assigned to deliverto Smitty's stores 9 and 14 Trombley was assignedto deliver to Smitty's stores 6 and 19 certain days,Smitty's stores 11 and 22 on others and, when Wasilowski was absent, to stores 9 and 14Wasilowskitestified that the assignment of stores 3, 9, and 14was known as the "punishment run" because it wasdifficult to back in and unload the truck Thus, onreinstatement,Wasilowski and Trombley wereforced to drive poorly conditioned and unsafetrucks as their primary vehicles and were assignedundesirable delivery routesWe disagree with the judge that these actions bythe Respondent did not violate Section 8(a)(1), (3),and (4) of the Act The pertinent section of the set-aGreatWestern Produce282 NLRB No 17 (Nov 12 1986) (not reported in NLRB volumes) enfd 839 F 2d 555 (9th Cir 1988)sAll subsequent dates are in 1986 unless otherwise specifiedBobtail trucks are smaller than the semi or tractor trailer ngs and areused forhauling smaller loads293 NLRB No 44 GREAT WESTERN PRODUCEtlement agreementprovided forWasilowski andTrombley to be reinstated to their "former jobs "We find sufficient evidence to establish that Wasi-lowski's "former job" consisted of driving semi-truck 10,8 delivering to stores 5, 11, and 22 and atleast once a week to Tucson Trombley's "formerjob" consisted of driving truck 11 andmaking reg-ular daily deliveries to Tucson The fact that theagreementprovided for dismissal of any employeewho replaced them is further evidence that theagreementcontemplated that employeesWasi-lowski and Trombley were to be assigned to thesametrucks and routes they had before they weredischargedThe judge found that the Respondentviolated Section 8(a)(1), (3), and (4) of the Act byretaliatingagainst itsemployees because of theirunionactivities and/or because they assisted theUnion in filing chargesWe agree with this finding,but also find that the assignment of unsafe andpoorly conditioned vehicles and undesirable work-ing routes was part and parcel of the Respondent'seffort to evade the terms of the settlement agree-ment and to punish employees Wasilowski andTrombley for engaging in protected activity TheRespondent's failure, on reinstatement, to assignWasilowski and Trombley to the same trucks anddelivery routes they had prior to their terminationwas, in our view, another attempt by the Respondent to evade the terms of its settlement agreementand to retaliate against them for their union andother protected activities, and constituted furtherviolations of Section 8(a)(1), (3), and (4) of the ActAccordingly, we shall modify the judge's recom-mended Order to conform with our findings 9fi Truck 10 was sold by the Respondent before Wasilowski s reinstatement This does not affect our conclusion It does however necessitatethat as pan of the remedy the Respondent assigned Wasilowski a substantially equivalent truck9Applyingthe testset forth inWright Line251 NLRB 1083 (1980)enfd 662 F 2d 899 (1st Cir 1981) cert denied 455 US 989 (1982)Member Cracraft concurs in the resultSee Heck s Properties264 NLRB501 (1982) enfd 725 F 2d 676 (4th Cir 1983) Member Cracraft findsthat the General Counsel has made a puma facie showing sufficient tosupport the inference that protected conduct was a motivating factor inthe Respondents decision not to reinstate Wasilowskiand Trombley totheir formerjobs In this regard she notes that as described above theRespondents failure to reinstate the employees to their former jobs iscontrary to the plain language of the settlement agreement the Respondent signed and that as the judge found the Respondent exhibited stronganimus toward Wasilowski Trombley and other employees engaged inunion and protected activitiesMember Cracraft further finds that theRespondent has failed to demonstrate that it would have taken the sameaction even in the absence of the employees union and protected activitiesMember Cracraft notes that the theory of the violation in the instantcase is distinct from the theory of the violation in cases decided underPooleFoundry CovNLRB192 F 2d 740 (4th Cir 1951) cert denied342 US 954 (1952)inwhich a respondents refusal to comply with abargaining obligationset forthin a settlement agreement without moreconstitutes a violation of the Act See generally her dissenting opinion inMilk Marketing292 NLRB 47 (1988)363AMENDED CONCLUSIONS OF LAWInsert the following as paragraphs 6 and 7"6The Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) ofthe Act bynot reinstatingemployeesWasilowskiand Trombley to their former jobs because of theirunion activities"7The Respondenthas engagedin unfair laborpractices in violation of Section 8(a)(1) and (4) ofthe Act by not reinstating employees Wasilowskiand Trombley to their former jobs because they assisted the Union in filing charges and/or becausethey benefitedas a resultof those charges "ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,GreatWestern Produce, Inc, Glendale,Arizona, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied1Insert the following as paragraph 1(d) and re-letter the subsequent paragraph"(d)Failing to reinstate employees to theirformer jobs because of their union activities, be-cause they assisted the Union in filing charges,and/or because they benefited as a result of thosecharges "2 Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs"(c)Remove from its files any reference to theunlawfulfailuretoreinstateWasilowskiandTrombley and notify the employees in writing thatthis has been done and that the unlawful conductwill not be used against them in any way "3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discriminate against employees inthe assignment of trucks and deliveries for supportmg or engaging in union activities on behalf ofConstruction, Building Material and MiscellaneousDrivers, Local Union No 83, an affiliate of Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO or any other labor organizationWE WILL NOT discourage employees from givingtestimony or filing charges pursuant to the Nation-alLabor Relations Act by discriminating againstthem in the assignment of equipment or deliveriesor in any other manner discriminate against themwith respect to their wages, hours, or tenure of em-ploymentWE WILL NOT threaten employees with physicalharm, closing or selling the business, or any otherform of retaliation for engaging in union activitiesor for giving testimony or filing charges under theActWE WILL NOT fail to reinstate employees to theirformer jobs because of their union activities, because they assisted the Union in filing charges,and/or because they benefited as a result of thosechargesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL make Frank Wasilowski, WilliamTrombley, and Donald Lowell whole for any lossof earnings and other benefits they may have suffered because of the discrimination against them,with interestWE WILL remove from our files any reference tothe unlawful failure to reinstate Frank Wasilowskiand William Trombley and notify them in writingthat this has been done and that the unlawful con-duct will not be used against them in any wayGREAT WESTERN PRODUCE, INCKenneth D Meadows Esqfor the General CounselJoseph A Schenk Esq (Beus Gilbert Wake & Morrill),ofPhoenix Arizona for the RespondentGerald R Barrett Esq (Ward & Keenan),of PhoenixArizona, for the UnionDECISIONSTATEMENT OF THE CASEJAY R POLLACK, Administrative Law Judge I heardthis case in trial at Phoenix, Arizona on May 19, 20, and21, 1987 Pursuant to a charge filed against Great WesternProduce, Inc (Respondent) on January 23 andamended on February 27 and March 27, 1987, by ConstructionBuildingMaterials and Miscellaneous DriversLocal Union No 83, an affiliate of International Brotherhood of TeamstersChauffeursWarehousemen andHelpers of America AFL-CIO (the Union), the RegionalDirector for Region 28 of the National Labor RelationsBoard issued a complaint and notice of hearing onMarch 12 subsequently amended on March 19 and April3, alleging in substance that Respondent engaged in certam violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act)All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross examme witnesses, to argue orally and to file briefs Briefswhich have been carefully considered, were filed onbehalf of the General Counsel and Respondent Based onthe entire record' and from my observation of the demeanor of the witnesses, I make the followingFINDINGS OF FACT AND CONCLUSIONSIJURISDICTIONRespondent is an Arizona corporation with an officeand principal place of business located in Glendale, Anzona where it is engaged in the distribution of produceDuring the 12 month period prior to the issuance of thecomplaint,Respondent purchased goods and materialsvalued in excess of $50 000 which were transported ininterstate commerce and delivered to its place of businessin the State of Arizona directly from suppliers located inStates of the United States other than the State of ArizonaThe complaint alleges the answer admits and I findthatRespondent is now and at all times material hasbeen an employer engaged in and affecting commercewithin the meaning of Section 2(2) (6), and (7) of theActThe complaint alleges the answer admits and I findthat the Union is now, and has been at all times materiala labor organization within the meaning of Section 2(5)of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundAs noted above, Respondent distributes produce froma facility in Glendale, Arizona Union organizing effortsamong Respondents truckdrivers and warehousemenbegan in October or November 1985 A petition for representationwas filed by Teamsters Local 104 a sisterlocal of the Union Thereafter the representation petitionIOn July 9 1987 counsel for the General Counsel made a motion tocorrect the record As the motion was unopposed the corrections contamed therein are granted and incorporated sua sponte into the recordas ALJ Exh IOn August 25 1987 counsel for the General Counsel filed a motion toreopen record and consolidate cases for hearing The motion was grantedand the instant case was consolidated for hearing with Case 28-CA-8864However on November 12 I approved a settlement in Case 28-CA-8864 severed the cases and closed the record in the instant case GREAT WESTERN PRODUCEof Teamsters Local 104 was withdrawn and the Unionfiled a representation petition in Case 28-RC-4313 onDecember 30 1985 The Union was certified as the collective bargaining representative of theRespondent struckdnvers warehousemen,lumpers, mechanics, and repackers on July 16, 1986, pursuant to a representationelection conducted on February 28, 1986 2 The Union sJuly 16 certification and the Respondent's challenge tothat certification are currently pending before the UnitedStates Court of Appeals for the Ninth CircuitOn July 10, 1986 in Case 28-CA-8368, the Respondent and the Union entered into an informal Board settlement agreement approved by the Acting Regional Director for Region 28 The settlement agreement providedfor the payment of specified amounts of backpay to ninenamed individuals,including Frank Wasilowski,WilliamTrombley and Don Lowell and the reinstatement of fivenamed individuals includingWasilowski and TrombleyThe settlement agreement also provided for a noticeposting and Respondents agreement to undertake certainaffirmative and ongoing commitments to comply withthe terms and provisions of the settlement agreementSpecifically, the settlement agreement provided, in pertinent part, that the Respondent would offer Wasilowskiand Trombley immediate and full reinstatement to theirformer jobs, dismissing, if necessary, any employee whoreplaced themwithout prejudice to their seniorityor other rights and privilegesRespondent also agreednot to discharge, lay off or reduce the work opportuneties of [its]employees in retaliation of their union activitiesThe agreement further provided that the Respondent did not admit the commission of any unfair laborpracticesAlthough the settlement agreement does notprovide for any damages in the event Respondent doesnot comply with the agreement, by law the Regional Directormay set aside the settlement where independentevidence of subsequent or continuing unfair labor practices reveals a breach of the agreementAurora & EastDenver Trash Disposal,218 NLRB 1, 9 (1975),TompkinsMotor Lines142 NLRB 1 3 (1963) enf denied on othergrounds337 F 2d 325 (6th Cir 1964)The complaint as amended alleges that Respondentcontinued to discriminate against Wasilowski,Trombleyand Lowell following the settlement agreement by requiring them to drive unsafe and poorly conditioned vehides Further the General Counsel contends that thesethree truckdrivers were given undesirable driving routesand were required to perform undesirable nondrivingwork tasks The General Counsel contends that the moreonerous working conditions described above reduced theworking hours of the three named employees because oftheirunion activities or activities in support of thecharges in Case 28-CA-8368 (the settled case) The remaining allegations of the complaint allege independentviolations of the Act based on statements threateningWasilowskiwith physicalharm and causing him toclock out early on specific occasions Finally, the complaint allegesthat Scott Crispo, a day shift foremanthreatened employees by telling them that Respondent2 SeeGreatWestern Produce282 NLRB No17 (Nov 121986) (notreported in Board volumes)365reserved its less desirable trucks for employees that supported the UnionIn the instant case the General Counsel contendedthat Respondent had failed to honor its obligations underthe settlement agreement by discriminating against Wasilowski Trombley, and Lowell in regard to their drivingassignmentsand byengaging in separate additional violations of Section 8(a)(1), (3), and (4)However, the RegionalDirector determined not to set aside the settlement agreement but rather attempted to establish violationscommitted againstWasilowski,Trombley, andLowell prior to the settlement agreement asbackground evidence to establish the unlawful motivationfor the postsettlement conduct alleged to be unlawfulInLaborersLocal 185 (Josephs Landscaping)154NLRB 1384 fn 1 (1965), enfd 389 F 2d 721 (9th Cir1968), the Board permitted the use of presettlementconduct as background evidence establishing the motiveor object of a respondent in its postsettlement activitiesInJoseph s Landscaping,the Regional Director had withdrawn his approval of a settlement and issued a new consolidated complaint alleging both the presettlement andpostsettlement conduct as unfair labor practices In theinstant case however, the Regional Director declined tofollow such a courseInHeck s Properties264 NLRB 501, 503 (1982), undercircumstances in which the Regional Director refused toset asidethe priorsettlementAdministrative Law JudgeJoelA Harmatz foreclosed the General Counsel fromrelying on testimony of presettlement events even asbackground evidence ' Judge Harmatz cited two thenrecent decisionsWrightMotors,237 NLRB 570 fn 3(1978) andEdgewood Nursing Center230 NLRB 1021fn 1 (1977) The Board found it unnecessary to pass onthis finding of Judge Harmatz decision because it didnot affect the ultimate finding of a violation or the resultant backpay and reinstatement remedy ordered by JudgeHarmatz 264 NLRB at 501 fn 1 TheHeck s Propertiescase, therefore creates uncertainty about whether presettlement events can be used as background evidencewhere the Regional Director fails or refuses to set asidethe settlement In an earlier caseElectricalWorkersIBEW Local 613 (MHE Contracting),227 NLRB 1954fn 1 (1977), the Board had held that presettlement eventscould be used as background evidence to establishmotive or object of postsettlement conduct even wherethe Regional Director had not set aside the settlementagreementThusitappeared at the time of the instanthearing that the Board had not yet determined the bestpolicy to follow in such a circumstanceIbelieve that public policy would best be served bypermitting the General Counsel to litigate presettlementevents only where the settlement agreement has been setasideThus under the reasoning ofJoseph's Landscaping,if the General Counsel can establish postsettlement violations the setting aside of the settlement agreement willbe sustained and a remedial order for all violations willissue If the General Counsel cannot establish postsettlement violations the settlement will be reinstated and thecomplaint dismissed without regard to whether presettlement violations were found However, if the Regional 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDirector refuses to set aside the settlement, it is distinctlyunfair to allow the Regional Director to retain the benefitsof the agreement while being relieved of his obligations under the agreement Many respondents settle caseson the basis that it is more economical to settle than tolitigateSucha settlement is not an admissionof guiltand is frequently the basis on which respondents settle Itwould be unfair to require a respondent that has settledto avoid litigation costs to litigate the case anyway Further, a policy such as that ofElectricalWorkers IBEWLocal 613,would be contrary to the Board'sstrongpolicy of encouragingsettlementsNo hardship is placedon charging parties or the General Counsel by the fairapplication ofJoseph's LandscapingIf a respondent hasnot complied with the settlement or has continued toviolate the Act, the Regional Director may set aside thesettlementand issuea consolidated complaintincludingthe presettlement and postsettlement conduct That is exactlywhat happened inJoseph's LandscapingIn such acase the General Counsel must establish postsettlementviolations but may use presettlement events to establishmotivationOnce postsettlement violations are establashed, the presettlement conduct can be evaluated to establish violations and is a basis for a remedial orderThe facts of the instant case reveal the unfairness ofthe rule the General Counsel proposes The presettlement events would require a much more lengthy trialthan the postsettlement events at issue herein Thus theGeneral Counsel seeks to selectively litigate presettlement conduct "as background" and avoid unduly (forher purposes) prolonging the hearing The selective litigation of presettlement conduct would enable the GeneralCounsel to unfairly utilize the cost of litigation toforce a settlement of a case regardless of merit Such aconcern for the Governments litigationposture resultedin Congress passing the Equal Access to Justice ActRespondent concedes nothing in the instant case Itclaims it settled the first case for purely economic reasonsand denies any violations whether included forbackground or any other reason Further it argues persuasively that it has paid for the privilege of not litigating these events and that if it must litigate these eventsanyway the entire settlement should be set aside Clearly logic is on Respondents side The General Counsel isnot precluded from litigating the presettlement conduct,she is only so precluded if she does not wish to set asidethe settlement agreement Because the choice is with theGeneral Counsel based on her determination of whethershe can establish postsettlement violations there is nohardship or prejudice with such a rule On the otherhand to hold a contrary view gives the General Counselan unfair advantage prejudices the Respondent and creates an impediment to the highly favored policy of encouraging the compromise and settlement of unfair laborpractice casesAccordingly, I reaffirm my ruling at trial that theGeneral Counsel was barred by the settlement agreementfrom litigating the presettlement conduct, even as background evidenceB The FactsFrank Wasilowski was first employed by Respondentas a nightshiftwarehouse supervisor in June or July1984 In September 1985 Wasilowski became a nonsupervisory truckdriver at his on request From September1985 until his December 11, 1985 layoff and December23, 1985 termination, Wasilowski was assigned truck 10 3Prior to December 1985 Wasilowski was assigned tomake deliveries to Smitty s Super Markets, stores 11, 22,and 5 in Mesa, Arizona 4 Wasilowski would make hisfirst trip to each of these stops and then return to thewarehouse for additional deliveriesThese additionaltripswould consist of backfills of products that were notin stock at the time of the first run or additional delivernes to the trade stores or other Smitty s stores Although each driver's first delivery route was the same ona daily basis, the additional deliveries varied each day according to a variety of circumstances During the periodof September through December 1985,Wasilowskiworked 8-14 hours a day, making four to five trips orruns a day in his semitruck This resulted often in a 70-80 hour workweekAs noted earlierWasilowski instituted the union organizing effort among Respondent's employees in Octoberor November 1985 Wasilowski was assisted in solicitingemployees to sign authorization cards by fellow driversTrombley and Don Lowell On July 10, 1986, the Respondent and the Union entered into the settlementagreement approved by the Acting Regional DirectorPursuant to the agreement, backpay was paid to nine employees, includingWasilowski, Trombley and LowellFurther, five employees were reinstated including Wasilowski and TrombleyWasilowski and Trombley were scheduled to be reinstated on July 17 at the commencement of the 3 amshiftWasilowski reported early in order to speak withthe employees on the different shifts in the warehouseWasilowski, wearing a Teamsters Union hat and T shirttold the employees that the Union had won the electionand that Respondent was now a union shop 5 He toldthe employees to follow the orders of their supervisorsand that if the employees had complaints to see himThe employees were to give the supervisors no excusesto discipline them They were to follow orders and Wasilowski would have the Union file charges laterWasilowski further cautioned the employees not to do anydamage to any of Respondents property Ron Kohatsushift supervisor attended each of the meetings held byWasilowskiAfter being reinstated,Wasilowski continued his organizing efforts by speaking to new employees about joinmg the Union and distributing union hats and jackets tothose employees who wanted them9As noted earlierWasilowski s layoff and termination in December1985 were the subject of a prior settlement agreement I can draw no inference that the prior layoff or termination was unlawful*Respondent has two types of customers the Smitty s retail grocerystore chain Respondents largest customer and smaller stores referred toby the witnessesas trade storessWasilowskiwas unaware that Respondent intended to test theUnion s certification by refusing to bargain GREAT WESTERN PRODUCEOn or about July 23, within a week of his reinstatement,Wasilowski had a conversation with Vic Crispo,Respondent's presidentWasilowski testified that Crispoaccused him of harassing a customer According to Wasilowski, he answered that he had responded truthfullyto a question asked him by the customer Crispo toldWasilowski that he would take the truckdrivers to courtlikeWasilowski had taken Crispo to court Crispoclaimed thatWasilowski had already cost the company$100,000Crispo told Wasilowski not to wear his unionhat and that Respondent was not Union Wasilowski disagreed and said that the Union had won the electionWasilowski refused to take off his union hat This conversation was not specifically denied by Crispo, althoughhe denied any and all antiunion comments In any event,I find Wasilowski to be a credible witness On the otherhand, I find Vic Crispos denialsof anything and everything lessthan credible He made no attempt to testify tofacts but rather simply sought to deny any wrongdoingDon Lowell testified that shortly after July 23 whiletalkingwith other employees, he was approached byPiziak,warehouse superintendent One of the employeestold Piziak that the employees were having a union bullsessionPiziak told the employees that Respondent didnot like union talk and if they ever heard any moreunion talk Respondent would have to dismiss them 6On reinstatement,Wasilowski was assigned truck 2,LittleMary,' a semitruck contended to be unsafe byWasilowski and the General CounselWasilowski testifeed that Little Mary leaked oil and air, had no heat noair conditioning, and no power steering His former semitruck 10 had power steering However, truck 10 hadbeen sold prior to Wasilowski s reinstatementWasilowski testified that the lack of power steering made itvery difficult to back into the store docks Three driverswith less seniority and two drivers with more senioritythan Wasilowski had new tractor trailersOn August 4, Wasilowski was stopped by officers oftheArizona Department of Public TransportationHistruck Little Mary, was cited for a lack of Arizona registration 7 fuel leaks no brake actionin steering axle,wheels losing fluid, excess oil loss, and air lossBecausethe truck lacked proper registration and license platesthe officers would not allow it to be driven The truckwas towed and Wasilowski was driven back to the warehouseOn returning to Respondents premisesWasilowski spoke to Neal Crispo, a supervisor and stepson ofVic Crispo, and Piziak Neal Cnspo told Wasilowski thathe could not believe the truck got six citationsWasilowski responded that he could not believe that Respondent would send him out without a registrationPiziak told Wasilowski to punch out and go homeLittleMary had not had Arizona registration or licerise plates for over 2 years It was properly registeredon November 12 1986, but not placed back into serviceuntilJanuary 1987, after repairs had been madeWhenLittleMary was placed back into service, it was againassigned toWasilowskiAccording to Wasilowski even6 Piziak was not questioned about this conversation and consequentlydid not deny this testimony7The proper registration had not yet been forwarded from California367after the repairs, LittleMary still had air and oil leaks,fuel leaks, and possible brake problemsWasilowski testified that while Little Mary was out ofservice,Wasilowski asked Piziak if he could beassignedto a new truck Piziak answered that it would be a longtime before Wasilowski would get a new truck Piziakdenied that Wasilowski ever requestedan assignment toone of the new trucks Wasilowski's testimony is creditedand Piziak s denial is notWhile LittleMary was out of service, Wasilowskiworked in the warehouse and drove one of Respondent sbobtail trucksDuring this 4 to 5 month period, Wasilowski did not have anassignedtruckWasilowski wasnot permitted to drive another tractor trailer even whena truckassignedto another driver was available, 1 day aweekWilliam Trombley was hired on April 5, 1985, byWayne Piziak, warehouse superintendent, to be a truckdriverTrombley drove semitruck 1 (one of Respondent s nicest trucks) and wasassignedthe delivery run toTucson, Arizona (contended by the General Counsel tobe a preferred route) Initially, Trombley drove toTucson every day but that was reduced to three times aweek when Respondent lost one of its biggest TucsoncustomersHis trips to Tucson were suspended in late1985 because of a strike at one of Respondents customersTrombley was laid off in December 1985, then suspended and terminated in February 1986On his reinstatement in July 1986, William Trombleywas assignedto a tractor trailer truck 8His formertruck,semi 11,was then being driven by Gary Koehler,a driver hired after Trombley s and Wasilowski s discharges but prior to their reinstatement Trombley testifled that truck 8 was the worst truck in Respondent sfleetAccording to Trombley, the transmission boltswould not hold the clutch and flywheel sheered off andthe transmission mount could never be secured properlyTrombley's truck 8 broke down frequently andTrombley had to deal with Holly Bingham, Respondent s mechanic shop foreman 8 According to Trombley,he complainedto Binghamthat the longer it took to fixTrombley s truck the less hours of work the driver gotBingham repliedNow that you guys got the Union in,you are going to starveBingham deniedmaking thesecomments Trombley s testimony is credited over Bingham s denialInDecemberRespondent ceased usingtruck 8 and Trombley was reassigned to another semitruck,Big NickoThis truck was also in the repairshop more than Respondents other trucksRespondent had a total of six bobtail trucks The threenewest bobtails are assigned to full time bobtail driversRespondent has three older bobtail trucks which are notassignedto regular drivers and are used for backfills andsmaller deliveriesThe bobtail trucks are more economical to run than a semitruck and are easier to maneuverTherefore, the bobtails are used for smaller deliverieswhich do not require a full size tractor trailer8I find Binghamto bea supervisor within the meaningof the Actbased on his authority to hire fire assign and direct the two employeesin the mechanic shop 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuring his first 3 months as a driver, Wasilowski wasnot required to drive a smaller bobtail truck Howeverafter his reinstatement, he was frequently assigned todrive one of the older bobtail trucks During the 4 to 5month period that Little Mary was out of serviceWasilowski drove one of these vehicles exclusivelyWasilowski and Leon Franking another driver, both testifiedthat these trucks were in poor condition Supervisor VicVaughn and Mechanic Supervisor Holly Bingham admitted that lots of drivers did not like to drive these olderbobtailsScott Foster, a truckdriver and union supporter testifled that on or about February 10, 1987, he complainedto Shift Foreman Scott Crispo about how unsafe the gasFord bobtail and Isuzu bobtail were how they did nothandle correctly and how they leaned to the side ScottCrispo replied that those were union trucks and werefor the union supporters Scott Crispo denied making thisstatement but his denial is not credited Scott Cnspo wasa particularly unbelievable witness who seemed intent onaidingRespondents case, regardless of the truthOn or about May 12, 1987, Lowell had a discussionwith Vic Vaughn shift foreman, and Bingham Lowell struck had broken down and was being repaired Lowellwas inquiring about the truck s availability Bingham saiditwould take several days for Lowell s truck to beready Then Bingham referred to one of the undesirablebobtail trucks and said that they were going to keep thatunion truck ready for LowellThe General Counsel objects to the assignments ofWasilowski and Trombley since their reinstatementHowever there is no evidence that such assignmentswere based on seniority either before or after the unionorganizing campaignThe General Counsel complains ofthe lack ofassignmentsto Tucson for Trombley and to alesserextentWasilowskiAlthough the driving toTucson may be more desirable because it can result inmore hours of work, there is no evidence that these assignmentswere ever made on the basis of seniority Respondent is apparently pleased with the performance ofboth drivers handling the Tucson runs One driver hadreceived customer compliments and the other is bilingual an advantage for the Tucson runThe General Counsel further argues that Respondenthas sought to reduce the hours of union supporters particularlyWasilowski, Trombley, and LowellWasilowskihas the least average regular hours worked of all truckdrivers and his average overtime hours were less thanthe other drivers Lowell and Trombley were also belowthe collective average in overtime hours with Lowellalso below the average for regular hours worked Respondent argues that whileWasilowski and Lowellworked less hours than average, in neither case was thedifference between hours worked by the employees andthe average for all drivers significantRespondent contends that the variance in hours resulted from the natureof Respondents operation and not from any discriminatory motiveWayne Piziak Scott Crispo and Vic Vaughn, theforemen responsible for assigning work to drivers, all testified that driving assignments were distributed solely onthe basis of need and availability Respondent sought toreduce the amount of overtime worked by its driversBecause drivers are paid time and a half wages for overtime work, there is a strong economic incentive for Respondent to utilize more regular time and less overtimework This reduction of overtime has impacted on alltruckdrivers whether union or nonunionFormer warehouse employee Doug Kastens workedon Vic Vaughn s crew and was assigned to load incoming trucksKastens testified that he observed that Wasilowski and Lowell were usually the first drivers back inthe warehouse for a second run According to KastensLowell and Wasilowski were not given the second loadsthey should have gotten The first driver in would normally be given the first load to go out However, Wasilowski and Lowell were given smaller loads to be delivered in the old bobtails while the other drivers were sentout in the semitrucks Kastens testified that Wasilowskiand Lowell were not given the proper load at least threetimesa week and more frequently in the last 3 monthsprior to the hearing Kastens testified that on the morning of January 30, 1987,9 Lowell was given less than thefull load that would have been placed on his tractor trailer when Vaughn found out the truck to be loaded wasthat driven by Lowell Vaughn testified before Kastensand did not specifically deny this testimony In anyevent, I found Kastens to be a credible witness andcredit his testimony 10 Leon Franking, a driver also testified that loads were manipulated to deprive LowellWasilowski, and Trombley of work Franking testifiedthat on many occasions he was given additional drivingassignmentsafter the three union adherents had been senthomeBoth Franking and Kastens testified to unusual conduct by Respondent when they wore union hats Kastenstestified that on the one day that all warehousemen woretheir union hatsVic Crispo who almost never spendstime in the warehouse stood in the warehouse and staredat the employees Franking testified that he wore a baseball cap without incident but on the one day that hewore a union hat he was sent home early by Piziak andScott Crispo Franking said he observed that there wasstillwork to be done when he was sent home earlyOn October 20 1986, the Union filed an unfair laborpractice charge against Respondent in Case 28-CA-8623alleging violations of Section 8(a)(1) (3), and (5) of theAct by the introduction of an employee handbook Wasilowski had initiated the filing of the charge by bringingthe newly initiated handbook to the Union s attorney OnOctober 23, Wasilowski went to see Vic Crispo concernmg another matterAccording toWasilowskiVicCrispo told the driver that he was upset about Wasilowski havingpressed chargesagainstRespondentconcerning the handbookWasilowski defended thecharges by saying that the handbook was unfair and was9Kastens had a loading sheet which established the correct date forthis event10 Respondent argues that Lowell worked a total of 9 35 hours on January 30 However the fact that Lowell worked overtime does not contradict the fact that the load was changed because Lowell one of theleading union supporterswas the driver available for the load Lowellmight have earned more overtime had Vaughn not discnmmatonlychanged the load GREAT WESTERN PRODUCE369nothing more than 50 ways to fire the employeesWasilowski said that he had signed for his copy of the handbook under protest because he would not get his paycheck unless he signed for a handbook Vic Crispo replied that he had had it up to here with Wasilowskifiling charges Crispo told Wasilowski that his partnersdid not like what Wasilowski was doing and that Crispocould not be responsible for what his partners might dotoWasilowski The conversation turned to a discussionof a union contract and Wasilowski suggested that VicCrispomeet with the UnionWasilowski said that ifCnspo met with the Union,Wasilowski would get theCompany an easy contract as the first contract Crispoanswered that he would be defeating his own purposesand that he would not sign a contract until they put apen in his hand and forced him to sign one Crispo saidhe would either sell the business or close the doorsWasilowski answered that if Cnspo sold the Company, theUnion would go with the business Vic Cnspo deniedhaving any such conversation with Wasilowski Thisblanket denial is not credited Vic Cnspo testified that hehad only one partner his older brother,who could notpossibly do Wasilowski any harm However,that is immaterialThe question is whether Vic Crispo made thestatements attributed to him I find Wasilowski to be amuch more credible witness than Vic Crispo and I findthe conversation occurred as testified to by WasilowskiIn December 1986, Wasilowski again asked Vic Crispoto get together with the Union about signing a contractWasilowski again offered to get Crispo an easy contractCrispo answered that he was not going to sign a contractand would not sign a contract until he was forced to dosoOn or about January 19 1987 when Wasilowski hadfinished his driving duties, he asked Piziak if he shouldhelp Lowell finish unloading a trailer Piziak told Wasilowski to assist LowellWhile assisting Lowell,Wasilowski waved to a former employee Dave Willis Willishad been discharged in December 1986 and had been thesubject of unfair labor practice charges filed against theRespondent by the UnionWasilowski had spoken toWillis foreman,Ron Kohatsu,and had threatened to filethe charges if Willis was not rehired The charges werefiled shortly afterWasilowski'sconversationwith KohatsuImmediately after Wasilowski waved to Willis PiziaktoldWasilowski to punch out and go home Wasilowskiprotested that he was not finished helping Lowell PiziakorderedWasilowski to punch out and go home Wasilowski punched out and went over to speak with WillisThereafterWasilowski was confronted by Vic CrispoCnspo saidYou are a prick You can t be a nice guyWasilowski responded that Cnspo was not a nice guy,making him drive all the unsafe equipment Cnspo accused Wasilowski of breaking the equipmentWasiloswkidenied doing any damage to Respondent's trucks orequipment Cnspo told Wasilowski to tell your men tostop ruining my pallet jacks and wallsWasilowski answered that the damage was done years ago and that hetalked the employees out of doing damage Cnspo orderedWasilowski to get the fuck off my property andgo home 'Piziak denies that he ordered Wasilowski to leave because of waving to Willis or anyone elseWasilowski stimecard reveals that he worked overtime on the date inquestionHowever,that is immaterial If Wasilowski wasdiscriminatorily sent home before he finished his assignment it is no defense that he was already on overtimeWasilowski would have worked more overtime had henot been discriminatorily sent homeAlthough bothPiziak and Vic Crispo deny that Crispo threatened Wasilowski,Ifind Wasilowski to be a more credible witnessthan either Piziak or Vic Crispo Crispo simply deniedallwrongdoing and made no attempt to truthfully relatefactsPiziak appeared more interested in protecting VicCnspo s position than in truthfully testifying to the factsThe complaint alleges that Victor Vaughn,third shiftforeman,refused to allow Wasilowski to take an electncpallet jack with him on a delivery on January 23, 1987 Ifind no violation of the Act but rather a misunderstanding occurred on this date Respondent has as many asfive or six electric pallet jacks but they are constantly inuse and must be placed on battery chargers for severalhours between uses On the date in question Wasilowskiwent to get an electric pallet jack to take with his delivery to a particular market where he felt the jack wasneededVaughn,believing that the jack was not necessary for the delivery because the market had a forkliftavailable,toldWasilowski not to take an electric jack butrather a manual pallet jack Although Vaughn had goodreasons for wanting to keep the electric jack availablefor other deliveries,he did not give these reasons to WasilowskiWasilowskibelieving that this was anotherform of harassment for his union activities,argued withVaughn Vaughn yelled at Wasilowski that the drivershould take the manual jack or punch out Wasilowski,afterarguingwith Piziakwent home As indicatedabove,I do not find that the facts establish a violation ofthe Act Piziak had legitimate reasons for not wanting anelectric jack to leave the warehouse he needed them forother drivers and the store in question had a forkliftavailableHowever Piziak never explained his reasons toWasilowski and the two got involved in a shouting contestWasilowski having never before been denied theuse of an electric jack,simply assumed that he was beingharassed again because of his union activities Thus, Wasilowski punched out rather than make the delivery without the electric jack and never learned that the forkliftwas availableThe General Counsel further contends that Wasilowskiand the other union adherents were discriminatonly assigned nondriving tasks not uniformly required of driversHowever the evidence is inconclusive on this issueOn several occasions Wasilowski and Trombley were required to'lump trucksLumping consists of taking anunpalletized load of produce and stacking it by handonto palletsThe evidence reveals that the lumping assignments are infrequent Further,most,if not all of Respondent's drivers and supervisors have done lumping onoccasionThis occurs when there is not enough drivingwork to be done or when the warehousemen need assistance On these occasions drivers are given the option ofdoing the lumping work or going home early Drivers 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare not penalized for choosing to go home early ratherthan perform lumping workC Conclusions Regarding 8(a)(1) Issues1As found earlier, on or about October 23, 1986, VicCnspo told Wasilowski that he had it up to here' withWasilowski because the truckdriver had filed chargesagainstRespondentCrispo threatened that "his partners" did not like what Wasilowski was doing and thatCrispo could not be responsible for what his partnersmight do to Wasilowski In the same conversation,Crispo said he would be defeating his own purposes bysigning an agreementwith the Union and that he wouldsell the business or "close the doors " Accordingly, IfindVic Crispo's remarksto constitute unlawful threatsin violation of Section 8(a)(1) of the Act It is no defensethat Crispo had no intention of carrying out the threats2On January 19, 1987, Piziak directed Wasilowski topunch out and go home shortly after Wasilowski hadwaved to Dave Willis, a former employee who had beenthe subject of an unfair labor practice charge filed byWasilowski Shortly before Willis appeared, Piziak hadtoldWasilowskito assistLowell in unloadinga trailerPiziak gave no explanation to Wasilowski for so quicklychanging his mind about Wasilowski's assignment Notcoincidentally, Vic Crispo confronted Wasilowski beforehe went home and called him a prickVic Crispo accusedWasilowski of damaging equipment and orderedhim to go home Under the circumstances, I find no explanation, other than Respondents animosity against Wasilowski for filing charges, for Piziak s and Vic Crispo sactions on this date Accordingly, I find Respondent violated Section 8(a)(1) of the Act I find no defense in thefact thatWasilowski was working overtime when Piziaksent him home Piziak s unlawful action reduced Wasilowski s overtime hours for the date in question ApparentlyWasilowski was already working overtime whenPiziak told him to assist Lowell3On or about January 23 1987, Vaughn and Wasilowski argued over the use of an electric pallet jack Ifindno violation of the Act in Vaughn s refusal topermitWasilowski to use the electric jack Vaughn hadnondiscriminatoryreasonsfor wanting to retain the jackat the warehouse, he needed the jack for other deliveriesthat day and the market in question had an availableforkliftI further find that because Wasilowski was notgiven an explanation for Vaughn s refusal and because hehad never before experienced such a refusal, he reasonably but mistakenly assumed that Respondent was onceagainengaging in retaliation for his union activitiesThus based on objective considerations, rather than Wasilowski's subjective state of mind I find no violation ofthe Act in Vaughn s conduct on this date4 Scott Foster testified that sometime on February 10,1987, Scott Cnspo 11 in answering a complaint about thebobtail trucks, said that three trucks were union trucksandwere reserved for theunionsupportersSimilarstatementsabout the trucks were made by Holly11 I find ScottCnspo to be a supervisorwithin the meaningof the Actbased on his authorityto discipline assign andto responsibly direct employeesBingham to William Trombley and Don Lowell I findsuch remarks constitute threats that Respondent did retaliate and would retaliate against employees for unionactivities at its facilityD Conclusions Regarding the 8(a)(3) and (4)AllegationsThe complaint alleges thatsinceJuly 23, 1986, Respondent has (1) caused the working hours of Lowell,Trombley, and Wasilowski to be reduced, (2) requiredWasilowski to drive less desirable vehicles, (3) requiredWasilowski and Trombley to take less desirable drivingassignments,and (4) required Wasilowski, Trombley, andLowell to perform nondriving work tasks (lumping oftrucks), allegedly not uniformly required of other truckdriversThe General Counsel contends that these actionswere taken against the three drivers because of theirunion activities and because they had either invokedand/or been the beneficiaries of the Board's processesThe Board has closely scrutinized the working conditions of employees who had been reinstated under Boardorders and settlement agreementsWhere the facts showreinstatement of such persons to more arduous work assignments,violations of Section 8(a)(3) and (4) of the Acthave been foundNacker Packing Co,238 NLRB 1134(1978),CaliforniaPacific Signs,233NLRB 450 (1977),andContinental Distributing Co,256 NLRB 654 (1981)InWright Line,251 NLRB 1083 (1980), enfd 662 F 2d899 (1st Cir 1981), cert denied 455 U S 989 12 theBoard announced the following causation test in all casesalleging violations of Section 8(a)(3) or violations of Section 8(a)(1) turning onemployer motivation First theGeneral Counsel must make a prima facie showing sufficient to support the inference that protected conduct wasa `motivating factor in the employers decision Onsuch a showing, the burden shifts to the employer todemonstrate that the same action would have taken placeeven in the absence of the protected conductTheGeneralCounselcontends thatRespondentbreached the settlement agreement by failing to properlyreinstateWasilowski and Trombley The General Counset contends that by giving the employees less desirabletrucks and less desirable driving assignments, Respondenthas failed its obligations under the settlement agreementHowever, the Regional Director has not set aside thesettlement agreementFurther, there is no evidenceabout whether the settlement contemplated that the dnvers would be returned to the same trucks and driving assignmentsMore important there is no evidence abouthow Respondent assigned trucks and delivery routes Although the General CounselassumesthatWasilowskiand Trombley are entitled to better trucks and assignments than less senior employees there is no evidencethatRespondent utilized seniority in making truck orroute assignmentsThus I am not inclined to find thatRespondent violated the settlement agreement based onthe failure to assignWasilowski and Trombley to thesame trucks and delivery assignments as prior to their11 SeeNLRB v Transportation Management Corp462 U S 393 399-403 (1983) GREAT WESTERN PRODUCEdischargesHowever,this does not resolve the issue ofwhether Respondent continued to engage in discrimination toward the employees in violation of the settlementagreementand the ActIndependent of the initial assignments on reinstatement,there is evidence that Respondent sought to retaliate against Wasilowski and the otherunion drivers in regard to the assignment of trucks andin delivery routesFirst, only 3 days after Wasilowski's reinstatement, VicCrispo threatened to take Wasilowski to court becausethe employee had assisted in the filing of charges and ordered Wasilowski to put away his union hat Thereafter,on October 2, Vic Cnspo unlawfully threatened Wasilowski after the driver had again assisted the Union infiling chargesVic Cnspo implied physical harm to Wasilowski and threatened to sell or close the business toavoid unionizationThis conductsupports an inferencethatRespondent was motivated by union animus andanimus toward Wasilowski for filing charges against RespondentOn January 19, Piziak ordered Wasilowski toleave the plant before finishing an assignment becausethe driver had waved to former employee Dave WillisAgain, the evidence indicates that Piziak was motivatedby the fact that Wasilowski had initiated the Union sfiling of a charge against Respondent Before Wasilowskicould leave the plant,Vic Crispocalled him names, accused him of damaging equipment, and ordered him toleaveFurther,statementsof Supervisors Scott Cnspoand Holly Bingham admit that Respondent reserved theworst vehicles for union driversSecond, the testimony of Doug Kastens establishesthat Lowell and Wasilowski were not given driving assignmentsthey should have gotten Loads, which wereready for the first driver in, were not given to thatdriver if he turned out to be Lowell or WasilowskiRather, Lowell and Wasilowski were given smaller loadsto be delivered in the old bobtail trucks Thus, Kasten'testimony establishes that theunion trucks" were, infactused as retaliation againstWasilowski and LowellIt is not unreasonable to infer, as argued by the GeneralCounsel, that this manipulation of loads resulted in a reduction of hours for Lowell and Wasilowski This seemsparticularly true because both Lowell and Wasilowskiworked less hours than the other driversWasilowskiworked many less hours than before his discharge However also contributing to the difference in Wasilowski shours before and after his reinstatement is the fact thatRespondent increased its staff of drivers and attemptedto reduce the number of overtime hours Leon Franking,a driver corroborated Kastens evidence to some extentby testifying that after he returned from his initial deliveries and discovered thatWasilowski,Trombley, andLowell had been sent home he and other drivers weregiven additional deliveries Franking also testified that hewas sent home early on the one day that he wore aunion hat, even though there was additional work to bedoneFor the foregoing reasons I find that the GeneralCounsel has made a prima facie showing that Respondent was motivated by a desire to retaliate against its employees union activities and the filing of charges underthe Act indiscriminatingagainst Trombley Lowell and371Wasilowski with regard to truck and delivery assignments and that this discrimination resulted in some lossof hours and wages However,I find no discriminatoryassignment of nondriving work such as lumping Theevidence establishes that on occasion the drivers wereasked to perform lumping duties However,most, if notall,of the drivers performed such work, as did supervisorsAlthough some drivers did not perform such work,that difference may very well be explained by the factthat drivers were given the option of doing lumping orpunching out early No punishment was given for choosing to punch out rather than perform lumping dutyThus,the record establishes a regular practice of lumping by drivers on an infrequent basis and does not establish any greater frequency of such assignments for the alleged discriminatees or any such assignments based onunion activitiesThe fact that Wasilowski was not ordered to perform lumping duty prior to his reinstatementmay be explained by the fact that he was a driver foronly 3 months prior to his layoff and dischargeThe burden shifts to Respondent to establish that thesame action would have been taken even in the absenceof the employees protected conduct I find Respondent'sevidence to be unconvincing I find no violation in Respondent's failure toassignWasilowski and Trombley toTucson deliveries as the General Counsel has not establashed that they were entitled to such routes Howeverthere is no credible evidence to rebut the testimony ofKasten and Franking that during the workday, assignments were manipulated so that Wasilowski and Lowellgot smaller loads and less desirable trucksto drive Thefact thatWasilowski and Lowell worked less hours thanother employees is consistent with such testimony Thedifficultquestion is the effect of the manipulation onLowell s,Wasilowski's, and Trombley s earnings and Iwill leave that question to the compliance stage of theproceedingI find Respondent's argument concerning truck assignments to be equally unpersuasive Again,I find no violation in Respondent's assignment of a primary vehicle toWasilowskiHowever the evidence establishes that forbackfills and additional orders, the routes were manipulated so that Wasilowski, Trombley and Lowell were required to drive the less desirable bobtails known as theunion trucks'Although there is no showing that thesetruckswere unsafe, by telling employees that thesetrucks which were the least desirable to drive were reserved for union supportersRespondents supervisorsclearlyconveyedthemessagethatunion supporterswould pay for their support Again, I leave to the compliance stage the question of the extent if any the assignmentof the less desirable vehicles had on the earnings of TrombleyWasilowski and Lowell Thus IrejectRespondent's argument that the employees suffered only insignificant harmAccordingly,Ifind that Respondent discriminatedagainstWasilowski,Trombley and Lowell because oftheir support for the Union and/or because of their assistance in the filing of the charges under the Act, a violation of Section 8(a)(4) (3) and (1) of the Act 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1Respondent Great Western Produce,Inc is an employer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act2The Union, ConstructionBuildingMaterials andMiscellaneous Drivers, Local Union No 83, an affiliateof International Brotherhood of Teamsters Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act3Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act by unlawfullythreatening employees with physical harm, the sale orclose of the business, and discriminatory vehicle assignments in order to discourage union activities4Respondent has engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act by unlawfullydiscriminating againstWasilowski,Lowell, andTrombley in the assignment of vehicles and deliveryroutes because of their union activities5Respondent has engaged in unfair labor practices inviolation of Section 8(a)(4) and (1) by discriminatingagainstWasilowski, Lowell, and Trombley because theyassisted the Union in filing charges and/or because theybenefited as a result of those chargesTHE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the ActRespondent shall be ordered to make Frank Wasilowski,William Trombley, and Donald Lowell wholefor any losses they may have suffered as a result of thediscrimination against them in themannerset forth inF W Woolworth Co90 NLRB 289 (1950) with interestcomputed in themannerset forth inNew Horizons for theRetarded283NLRB 1173 (1987) 13 See generallyIsisPlumbing Co,138 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record, I issue the following recommended14ORDERThe Respondent Great Western Produce IncGlendale,Arizona its officers,agents successors,and assignsshall1Cease and desist from19 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before January 1 1987 (the effectivedate of theamendment)shall be computed as inFlorida Steel Corp231NLRB 651 (1977)14 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes(a)Discriminating against employees in the assignmentof trucks and deliveries for supporting or engaging inunion activities on behalf of Construction, Building Materials andMiscellaneous Drivers Local Union No 83,an affiliate of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaAFL-CIO or any other labor organization(b)Discouraging employees from giving testimony orfiling charges pursuant to the National Labor RelationsAct by discriminating against them in the assignment ofequipment or deliveries or in any other manner discriminating againstthem with respect to their wages, hours,or tenure of employment(c) Threatening employees with physical harm, closingor selling the business or any other form of retaliationfor engaging in union activities, or for giving testimonyor filing charges under the Act(d) In any like or related manner interfering with, restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make Donald Lowell, William Trombley, andFrank Wasilowski whole for any losses they may havesuffered because of the discrimination against them in accordance with the provisions set forth in the remedy section of this decision(b) Post at its Glendale Arizona facility copies of theattached notice markedAppendix 15 Copies of thenotice, on forms provided by the Regional Director forRegion 28, after being signed by the Respondent's authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(c)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records, social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found here15 IfthisOrder is enforced by a judgment of a United States court ofappealsthe wordsin the noticereadingPosted by Order of the NationalLaborRelations Boardshall readPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board